Dismiss and Opinion Filed October 7, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00700-CV

                   HOME TAX SOLUTIONS LLC, Appellant
                                 V.
                    DEREK B. HORNE, ET AL., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-06754-2020

                        MEMORANDUM OPINION
              Before Justices Molberg, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle
      The docketing statement and clerk’s record in this case have not been filed.

By postcard dated June 2, 2022, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.

On August 19, 2022, we sent a letter informing appellant the clerk’s record had not

been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, verification it had either paid for or made

arrangements to pay for the record. We cautioned appellant that failure to do so
would result in the dismissal of this appeal without further notice. To date, appellant

has not filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Cory L. Carlyle/
                                            CORY L. CARLYLE
                                            JUSTICE

220700f.p05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HOME TAX SOLUTIONS LLC,                      On Appeal from the 429th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 429-06754-
No. 05-22-00700-CV          V.               2020.
                                             Opinion delivered by Justice Carlyle.
DEREK B. HORNE, ET AL.,                      Justices Molberg and Partida-Kipness
Appellee                                     participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 7th day of October, 2022.




                                       –3–